Case 4:20-cr-00014-LGW-CLR Document 61 Filed 03/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA,
CR420-014

Vv.

)
)
)
)
SHARON ANN WALTON, )
)
)

Defendant.

ORDER

 

After a careful, de novo review of the file, the Court concurs with the
Magistrate Judge’s Report and Recommendation, doc. 57, to which no
objections have been filed. Accordingly, the Report and Recommendation of

the Magistrate Judge is ADOPTED as the opinion of the Court and defendant’s

 

 

LISA GODBEY WOOD, JUDGE
UNITEDSTATES DISTRICT COURT
SO ERN DISTRICT OF GEORGIA
